In re: Merlin J. Brown applying for certiorari, or writ of review, to the Court of Appeal, Fourth Circuit, Parish of Orleans. 169 So.2d 230.
Writ refused. On the facts found by the Court of Appeal there appears m-' error of law in its judgment.
SANDERS, J.,
is of the opinion that a writ should be granted. In reversing the district court, the Court of Appeal imposed a higher standard of proof of causation than the law requires. See Town of Slidell v. Temple, 246 La. 137, 164 So.2d 276 and Perkins v. Texas and New Orleans Railroad Company, 243 La. 829, 147 So.2d 646. Moreover, the plaintiff is entitled to an appellate ruling as to whether his expert witness, Doster, could give his opinion as to the cause of the house-damage.